Citation Nr: 1332322	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  12-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970.  He died in January 2009.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in her February 2012 VA Form 9, the appellant stated that she did not want a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)).  However, in August 2013, the Board received a letter from the appellant's representative, indicating that the appellant desires to appear at a videoconference hearing before a Veterans Law Judge of the Board at the RO.  As such, the appellant should be afforded an opportunity to provide testimony as to the issue on appeal via videoconference Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Board videoconference hearing as requested.  Notice of the scheduled hearing should be provided to the appellant at the most recent address of record, and a copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


